Exhibit 10.1
WESTMORELAND COAL COMPANY
Restricted Stock Agreement
Granted under the 2007 Equity Incentive Plan for Employees and Non-Employee
Directors

             
 
  Name of Recipient:        
 
     
 
   
 
           
 
  Number of shares of restricted common stock awarded:        
 
     
 
   
 
           
 
  Grant Date:        
 
     
 
   

Westmoreland Coal Company (the “Company”) has selected you to receive the
restricted stock award described above, which is subject to the provisions of
the Company’s 2007 Equity Incentive Plan for Employees and Non-Employee
Directors (the “Plan”) and the terms and conditions contained in this Restricted
Stock Agreement (this “Agreement”). The terms and conditions of the award of
shares of restricted common stock of the Company (the “Restricted Shares”) made
to the Recipient are as follows:
Issuance of Restricted Shares.
The Restricted Shares are issued to the Recipient, effective as of the Grant
Date as set forth above, in consideration of [Recipient’s acceptance of
employment with the Company and of services to be rendered] [employment services
rendered and to be rendered] by the Recipient to the Company.
As promptly as practicable following the Grant Date, the Company shall issue one
or more certificates in book-entry form in the name of the Recipient for the
Restricted Shares. Such certificate(s) shall initially be held on behalf of the
Recipient by the Secretary of the Company. Following the vesting of any
Restricted Shares pursuant to Section 2 below, the Secretary shall, if requested
by the Recipient, deliver to the Recipient a certificate representing the vested
Restricted Shares. The Recipient agrees that the Restricted Shares shall be
subject to the forfeiture provisions set forth in Section 3 of this Agreement
and the restrictions on transfer set forth in Section 4 of this Agreement.
Vesting.
Vesting Schedule. Unless otherwise provided in this Agreement or the Plan, the
Restricted Shares shall vest in accordance with the following vesting schedule:
_____% of the total number of Restricted Shares shall vest on the [first
anniversary] of the Grant Date and _____% of the total number of Restricted
Shares shall vest at the end of each successive _____-month period following the
[first anniversary] of the Grant Date, through and including the _____
anniversary of the Grant Date. Any fractional number of Restricted Shares
resulting from the application of the foregoing percentages shall be rounded
down to the nearest whole number of Restricted Shares.

 

 



--------------------------------------------------------------------------------



 



Acceleration of Vesting. Notwithstanding the foregoing vesting schedule, all
unvested Restricted Shares shall vest effective immediately prior to (i) a
Change in Control Event (as defined in the Plan) or (ii) the death, Disability
(as defined below) or Qualifying Retirement (as defined below) of the Recipient.
Definitions. For purposes of this Agreement:
“Disability” means: (A) if the Recipient’s employment with the Company is
subject to the terms of an employment agreement between the Recipient and the
Company, which employment agreement includes a definition of “Disability”, the
term “Disability” as used in this Agreement shall have the meaning set forth in
such employment agreement during the period that such employment agreement
remains in effect; (B) in the absence of such an agreement, the term
“Disability” as used in the Company’s long-term disability plan, if any; or
(C) if neither clause (A) nor clause (B) is applicable, a physical or mental
infirmity which impairs the Recipient’s ability to substantially perform his or
her duties for a period of 180 consecutive days.
A “Qualifying Retirement” means retirement by the Recipient after the Recipient
has both (1) attained the age of 62 and (2) completed at least twenty years of
employment with the Company.
Forfeiture of Unvested Restricted Shares Upon Employment Termination.
In the event that the Recipient ceases to be employed by the Company for any
reason or no reason, with or without cause (except as provided in Section 2(b)
above), all of the Restricted Shares that are unvested as of the time of such
employment termination shall be forfeited immediately and automatically to the
Company, without the payment of any consideration to the Recipient, effective as
of such termination of employment. The Recipient hereby authorizes the Company
to take any actions necessary or appropriate to cancel any certificate(s)
representing forfeited Restricted Shares and transfer ownership of such
forfeited Restricted Shares to the Company; and if the Company or its transfer
agent requires an executed stock power or similar confirmatory instrument in
connection with such cancellation and transfer, the Recipient shall promptly
execute and deliver the same to the Company. The Recipient shall have no further
rights with respect to any Restricted Shares that are so forfeited. If the
Recipient is employed by a subsidiary of the Company, any references in this
Agreement to employment with the Company shall instead be deemed to refer to
employment with such subsidiary.
Restrictions on Transfer. The Recipient shall not sell, assign, transfer,
pledge, hypothecate or otherwise dispose of, by operation of law or otherwise
(collectively “transfer”) any Restricted Shares, or any interest therein, until
such Restricted Shares have vested, except that the Recipient may transfer such
Restricted Shares: to or for the benefit of any spouse, parents, children,
step-children, grandchildren, legal dependents and any other relatives approved
by the Compensation and Benefits Committee (collectively, “Approved Relatives”)
or to a trust established solely for the benefit of the Recipient and/or
Approved Relatives, provided that such Restricted Shares shall remain subject to
this Agreement (including without limitation the forfeiture provisions set forth
in Section 3 and the restrictions on transfer set forth in this Section 4) and
such permitted transferee shall, as a condition to such transfer, deliver to the
Company a written instrument confirming that such transferee shall be bound by
all of the terms and conditions of this Agreement. The Company shall not be
required (i) to transfer on its books any of the Restricted Shares which have
been transferred in violation of any of the provisions of this Agreement or
(ii) to treat as owner of such Restricted Shares or to pay dividends to any
transferee to whom such Restricted Shares have been transferred in violation of
any of the provisions of this Agreement.

 

2



--------------------------------------------------------------------------------



 



Restrictive Legends. All certificates representing Restricted Shares shall have
affixed thereto a legend in substantially the following form, in addition to any
other legends that may be required under applicable law:
“These shares of stock are subject to forfeiture provisions and restrictions on
transfer set forth in a certain Restricted Stock Agreement between the
corporation and the registered owner of these shares (or his or her predecessor
in interest), and such Agreement is available for inspection without charge at
the office of the Secretary of the corporation.”
Rights as a Shareholder. Except as otherwise provided in this Agreement, for so
long as the Recipient is the registered owner of the Restricted Shares, the
Recipient shall (i) have the right to vote the Restricted Shares and act in
respect of the Restricted Shares at any meeting of shareholders and (ii) be
entitled to all ordinary cash dividends paid with respect to the Restricted
Shares. If any dividends or distributions are paid in shares, or consist of a
dividend or distribution to holders of Common Stock other than an ordinary cash
dividend, the shares, cash or other property will be subject to the same
restrictions on transferability and forfeitability as the shares of Restricted
Stock with respect to which they were paid.
Provisions of the Plan. This Agreement is subject to the provisions of the Plan,
a copy of which will be furnished to you upon your request.
Tax Matters.
Acknowledgments; Section 83(b) Election. The Recipient acknowledges that he or
she is responsible for obtaining the advice of the Recipient’s own tax advisors
with respect to the acquisition of the Restricted Shares and the Recipient is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents with respect to the tax consequences relating
to the Restricted Shares. The Recipient understands that the Recipient (and not
the Company) shall be responsible for the Recipient’s tax liability that may
arise in connection with the acquisition, vesting and/or disposition of the
Restricted Shares. The Recipient acknowledges that he or she has been informed
of the availability of making an election under Section 83(b) of the Internal
Revenue Code, as amended, with respect to the issuance of the Restricted Shares
and that the Recipient has decided not to file a Section 83(b) election.

 

3



--------------------------------------------------------------------------------



 



Withholding. The Recipient acknowledges and agrees that the Company has the
right to deduct from payments of any kind otherwise due to the Recipient any
federal, state, local or other taxes of any kind required by law to be withheld
with respect to the vesting of the Restricted Shares. On each date on which
Restricted Shares vest, the Company shall deliver written notice to the
Recipient of the amount of withholding taxes due with respect to the vesting of
the Restricted Shares that vest on such date; provided, however, that the total
tax withholding cannot exceed the Company’s minimum statutory withholding
obligations (based on minimum statutory withholding rates for federal and state
tax purposes, including payroll taxes, that are applicable to such supplemental
taxable income). The Recipient may, at the option of the Recipient, satisfy such
tax withholding obligations by transferring to the Company, on each date on
which Restricted Shares vest under this Agreement, such number of Restricted
Shares that vest on such date as have a fair market value (calculated using the
last reported sale price of the common stock of the Company on the American
Stock Exchange on the trading date immediately prior to such vesting date) equal
to the amount of the Company’s tax withholding obligation in connection with the
vesting of such Restricted Shares. To effect such delivery of Restricted Shares,
the Recipient hereby authorizes the Company to take any actions necessary or
appropriate to cancel any certificate(s) representing such Restricted Shares and
transfer ownership of such Restricted Shares to the Company; and if the Company
or its transfer agent requires an executed stock power or similar confirmatory
instrument in connection with such cancellation and transfer, the Recipient
shall promptly execute and deliver the same to the Company.
Miscellaneous.
Authority of Compensation and Benefits Committee. In making any decisions or
taking any actions with respect to the matters covered by this Agreement, the
Compensation and Benefits Committee shall have all of the authority and
discretion, and shall be subject to all of the protections, provided for in the
Plan. All decisions and actions by the Compensation and Benefits Committee with
respect to this Agreement shall be made in the Compensation and Benefits
Committee’s discretion and shall be final and binding on the Recipient.
No Right to Continued Employment. The Recipient acknowledges and agrees that,
notwithstanding the fact that the vesting of the Restricted Shares is contingent
upon his or her continued employment by the Company, this Agreement does not
constitute an express or implied promise of continued employment or confer upon
the Recipient any rights with respect to continued employment by the Company.
Governing Law. This Agreement shall be construed, interpreted and enforced in
accordance with the internal laws of the State of Delaware without regard to any
applicable conflicts of laws provisions.
Conflicts and Interpretation. In the event of any conflict between this
Agreement and the Plan, this Agreement shall control. In the event of any
ambiguity in this Agreement, or any matters as to which this Agreement is
silent, the Plan shall govern, including, without limitation, the provisions
thereof pursuant to which the Compensation and Benefits Committee has the power,
among others, to (i) interpret the Plan, (ii) amend and repeal administrative
rules, guidelines and practices relating to the Plan and (iii) make all other
determinations deemed necessary or advisable for the administration of the Plan.

 

4



--------------------------------------------------------------------------------



 



Recipient’s Acknowledgments. The Recipient acknowledges that he or she has read
this Agreement, has read the Plan, and understands the terms and conditions of
this Agreement and the Plan.

            WESTMORELAND COAL COMPANY
      By:           Name:           Title:      

     
Accepted and Agreed:
 
 
        Name:    

 

5